Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data compensator, in claim 1 first data comparator and compensation determiner in claim 3, a first and second compensation determiner in claim 4, a first compensator and second compensator in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (2017/0069250), hereinafter, Wang.

In regards to claim 1, Wang teaches a display device comprising (abstract):
a plurality of pixel rows each including a plurality of pixels (fig. 1 R, G, and B rows/columns);
a data driver [0017] configured to provide first data voltages which correspond to first line grayscale data to pixels disposed in an (N-1)-th pixel row (N is a natural number greater than 2) (fig. 1 rows of rgb, rgb, etc)0, provide second data voltages which correspond to second line grayscale data to pixels disposed in an N-th pixel row, and provide third data voltages which correspond to third line grayscale data to pixels 

    PNG
    media_image1.png
    789
    542
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    780
    572
    media_image2.png
    Greyscale

a data compensator configured to compensate for the second line grayscale data
by using one of a first compensation and a second compensation based on the first line
grayscale data [0064] (fig. 6 (23)), the second line grayscale data, and the third line grayscale data,wherein the data driver provides a compensated second data voltage to the N-th (fig. 4a (127) to fig. 4b (129) see [0066-0072] 

    PNG
    media_image3.png
    488
    589
    media_image3.png
    Greyscale

pixel row based on compensation grayscale data in which the second line grayscale data is compensated, the second line grayscale data (fig. 4a to fig. 4b 127 to 129) is compensated such that a data voltage greater than a data voltage corresponding to the second line grayscale [0060] data is output [0054], by the first compensation, and the second line grayscale data is compensated such that a data voltage less than the data voltage corresponding to the second line grayscale data is output, by the second compensation (fig. 3 (s301-s303) subtracting/adding)).



In regards to claim 13, Wang teaches a method of driving a display device comprising a plurality of pixel rows (fig. 1 rows/columns of pixels)),
a data driver configured to provide data voltages to the plurality of pixel rows [0017], and 

comparing first line grayscale data for an (N-1)-th pixel row (N is a natural
number greater than 2) with second line grayscale data for an N-th pixel row to output a
first line comparison value (fig. 6 (22)) [0019];
comparing the second line grayscale data with a third line grayscale data for an
(N+1)-th pixel row to output a second line comparison value (fig. 6 (22)) [0019] move down a row/column (fig. 4a to fig. 4b pixel);
outputting one of a first activation signal activating a first compensation (fig. 4b compensating for 129 on first column for example [0053-0054] )and a second activation signal activating a second compensation based on the first line comparison value and the second line comparison value [0054-0060];
outputting the compensation grayscale scale data in response to the one of the
first activation signal and the second activation signal (fig. 6 22 and 23)); and
providing data voltages to the N-th pixel row based on the compensation
grayscale data [0064],
wherein the second line grayscale data is compensated such that a data voltage
greater than a data voltage corresponding to the second line grayscale data is output by
the first compensation and the second line grayscale data (fig. 4a to fig. 4b 127 to 129) is compensated such that a data voltage less than the data voltage corresponding to the second line grayscale data is output by the second compensation (fig. 3 S303)subtracting/adding)).

Allowable Subject Matter

Claims 2-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694